 Case: 5:18-cv-00391-DCR Doc #: 37 Filed: 03/26/19 Page: 1 of 2 - Page ID#: 157




                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF KENTUCKY
                                   CENTRAL DIVISION
                                      LEXINGTON
                           CIVIL ACTION NO. 5:18-cv-00391-DCR


JEREMY CALDER                                                                        PLAINTIFF

v.

MADISON COUNTY FISCAL COURT, et al.                              DEFENDANTS
______________________________________________________________________________

                       AGREED ORDER OF DISMISSAL
______________________________________________________________________________

       By agreement of the parties, Plaintiff, Jeremy Calder, and Defendants, the Madison

County Fiscal Court and Madison County Jailer Doug Thomas, Deputy Jailer Tom Jones, Deputy

Jailer Greg Evans, Deputy Jailer Tyler Winkler, and Deputy Jailer Jeff Roberts, each in their

individual and official capacities; the parties having notified the Court that this matter has been

resolved, and the Court being sufficiently advised, it is HEREBY ORDERED that this action,

including all claims asserted in the Complaint, is DISMISSED WITH PREJUDICE, with each

party paying its own costs and attorneys’ fees associated herewith.




                                                1
Case: 5:18-cv-00391-DCR Doc #: 37 Filed: 03/26/19 Page: 2 of 2 - Page ID#: 158




                                     HAVE SEEN AND AGREED TO:


                                     /s/ D. Barry Stilz_______________________
                                     D. Barry Stilz
                                     Lynn Sowards Zellen
                                     KINKEAD & STILZ, PLLC
                                     301 East Main Street, Suite 800
                                     Lexington, KY 40507
                                     bstilz@ksattorneys.com
                                     lzellen@ksattorneys.com
                                     Telephone: (859) 296-2300
                                     Facsimile: (859) 296-2566

                                     Counsel for Defendants


                                     /s/ Edward E. Dove_____________________
                                     Edward E. Dove
                                     300 Lexington Building
                                     201 West Short Street
                                     Lexington, KY 40507
                                     eddove@windstream.net
                                     Telephone: (859) 252-0020
                                     Facsimile: (859) 258-9288

                                     /s/ Albert B. McQueen__________________
                                     Albert B. McQueen
                                     Wilson & McQueen
                                     309 North Broadway
                                     Lexington, KY 40508
                                     abmcqueen@wmkylaw.com
                                     Telephone: (859) 253-2373

                                     Counsel for Plaintiff




                                      2
